In re Major, Porter; — Plaintiff; Applying For Supervisory and/or Remedial *160Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. G, No. 07-99-0985; to the Court of Appeal, First Circuit, No. 2008 KW 0371.
Denied. The record does not support petitioner’s claim that the sentence on his conviction for being a felon in possession of a firearm was enhanced as a result of his being found to be a fourth felony offender. State v. Major, 02-0942 (La.App. 1 Cir. 11/8/02), 836 So.2d 700, writ denied, 02-3227 (La.11/29/05), 916 So.2d 153. See also. La.C.Cr.P. art. 930.3; State ex rel Melinie v. State, 93-1380 (La.1/12/96), 665 So.2d 1172.